Exhibit 10.66 FAR EAST ENERGY CORPORATION THIRD AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT Far East Energy Corporation (the "Company") and Thomas Williams ("Optionee") hereby agree to amend and restate the amended and restated stock option agreement previously entered into between the Company and Optionee on December 27, 2007, a copy of which is attached hereto, (the "2007 Option Agreement").This amendment and restatement is made solely with respect to those Options which vested on or after January 1, 2005 and the terms of that certain Second Amended and Restated Nonqualified Stock Option Agreement entered into between the Company and the Optionee shall be in effect with respect to all Options that vested on or before December 31, General Information Name: Thomas Williams Award Date: February 24, 2004 FMV on the Award Date: $2.09 Affected Options: 300,000 Exercise Price for the Affected Options: $2.09 Expiration Date: February 24, 2014 FAR EAST ENERGY CORPORATION THIRD AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT THIS THIRD AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered into as of this 14th day of January, 2009 by and between Far East Energy Corporation, a Nevada corporation (the "Company"), and Thomas Williams ("Optionee"). WHEREAS, the Company and Optionee previously entered into a Stock Option Agreement (the "2004 Option Agreement") dated as of February 24, 2004 setting forth the grant of options to purchase 400,000 shares of common stock of the Company, par value $0.001 per share (the "Common Stock"); WHEREAS, the Company and Optionee entered into an Amended and Restated Stock Option
